Judgment unanimously reversed on the law and new trial granted. Memorandum: The record of the reconstruction hearing (see, People v Mitchell, 189 AD2d 337, lv dismissed sub nom. People v Walker, 81 NY2d 1065) reveals that defendant was not present at the Sandoval conference. The record further reveals that the court ruled, in defendant’s absence, that the People could cross-examine defendant about a prior felony conviction if he testified. Because defendant was not present at a material stage of the trial, reversal is required (see, People v Favor, 82 NY2d 254).
We have considered the other arguments raised by defendant and conclude that they are without merit. (Appeal from Judgment of Monroe County Court, Marks, J. — Assault, 2nd Degree.) Present — Denman, P. J., Callahan, Balio, Fallon and Davis, JJ.